t c memo united_states tax_court howard j kaplan and brenda l kaplan et al petitioners v commissioner of internal revenue respondent docket nos filed date thomas f foster robert a brinson and christopher c finan for petitioners james r rich for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined for the taxable_year 1cases of the following petitioners are consolidated here- with matthew b marceron and sherry r marceron docket no and dean a caldwell and cathy m caldwell docket no the following deficiency in and accuracy-related_penalty under sec_6662 a on the federal_income_tax tax of peti- tioners in each of these consolidated cases petitioners howard j kaplan and brenda l kaplan matthew b marceron and sherry r marceron dean a caldwell and cathy m caldwell deficiency dollar_figure big_number accuracy-related_penalty dollar_figure big_number big_number big_number the issues remaining for decision are are petitioners in each of these cases entitled for to a deduction under sec_170 for a claimed noncash charitable_contribution we hold that they are not are petitioners in each of these cases liable for for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found at the time they filed their respective petitions howard j kaplan mr kaplan and brenda l kaplan ms kaplan resided in winston-salem north carolina matthew b marceron mr marceron and sherry r marceron ms marceron resided in clemmons north carolina and dean a caldwell mr caldwell and cathy m 2all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure caldwell ms caldwell resided in winston-salem north carolina in date kqc investors llc kqc a limited liabil- ity company organized under north carolina law was formed to acquire and develop real_property primarily for lease to early childhood educational agencies including federal head start head start agencies during mr kaplan mr marceron and mr caldwell the three members of kqc held the following percentage interests in that limited_liability_company name of member mr kaplan mr marceron mr caldwell percentage interest in kqc purchased for dollar_figure real_property located pincite maple street helena ohio maple street which consisted of approximately dollar_figure acres of land kqc’s land on which there was a school building that was constructed in and remodeled in school building we shall sometimes refer to the property on maple street that kqc purchased in as kqc’s land and school building and the property on maple street that kqc purchased in including any improvements made to that property thereafter discussed below as the improved property on maple street on date a general warranty deed date general warranty deed was executed that transferred to kqc kqc’s land and school building that kqc purchased in on or about date kqc leased kqc’s land and school building to texas migrant council inc tmc an organi- zation described in sec_170 and sec_501 that provided head start services to migrant families in communities throughout inter alia ohio tmc intended to and did use kqc’s land and school building that it leased from kqc in order to conduct head start activities in helena ohio the lease of kqc’s land and school building by kqc to tmc date lease provided in pertinent part whereas lessor kqc plans to purchase a big_number square foot child_care_facility located in hel- ena ohio on the property more particularly described on exhibit a the facility whereas lessee tmc is an agency of and regu- lated by the united_states department of health and human services hhs now therefore in consideration of the premises and of their mutual undertakings the parties hereto agree as follows lease of real_property term lessor in consideration of the rents hereinafter reserved and the terms covenants conditions and agreements set forth herein to be kept and performed by lessee does hereby agree to demise and let unto lessee and lessee does hereby agree to hire and take from lessor the following described assets rights interests and other properties owned by lessor and relating to the facility herein the demised premises 3the description of the property in exhibit a attached to the date lease is virtually the same as the description of the property set forth in the date general warranty deed a land the parcel of land more particu- larly described on exhibit a herein the par- cel b improvements all buildings struc- tures fixtures and improvements erected or lo- cated on the parcel or affixed thereto herein the improvements to have and to hold the demised premises unto lessee its successors and permitted assigns upon and subject_to all of the terms covenants conditions conditional limitations and agreements herein con- tained for a term commencing on date herein the commencement_date and expiring twenty years later or until said term is sooner terminated pursuant to any of the conditional limitations or other provi- sions hereof herein the primary term for purposes hereof the term lease year means a period of one year commencing on the commencement_date or the annual anniversary date thereof the lessee shall have the right to extend the primary term for an additional two five year periods the additional terms the primary term and any additional terms hereafter the term the lessee must exercise said option to extend in writing no later than six months prior to the expiration of the primary term or additional terms title to demised premises the demised premises shall be demised and let by lessor unto lessee free and clear of any and all liens leases mortgages pledges security interests conditional sale agree- ments charges claims options and other encumbrances of any kind or nature whatsoever collectively encum- brances except the following collectively the permitted encumbrances a zoning laws the provisions of all applicable zoning laws b taxes the liens of current real_estate and personal_property_taxes not delinquent and c other existing encumbrances the other existing encumbrances set forth on exhibit b rent the lessee shall pay to lessor rent for the demised premises in an amount of one thousand six hundred and no dollars dollar_figure for each month of the term it is understood that non-federal funds acquired by lessee cannot be used to make rental payments if funds from hhs are terminated mortgages lessor has or may subject its interests in the demised premises to liens of mortgages thereon and this lease shall be subordinate to any mortgage on lessor’s interest in the demised premises the fee mortgage taxes and utilities lessee shall at its cost and expense bear pay and discharge on or before the last day upon which the same may be paid without interest or penalty for late payment thereof all personal_property_taxes assessments sewer rents water rents and charges duties impositions license and permit fees charges for public_utilities of any kind payments and other charges of every kind or nature whatsoever ordinary or extraordinary foreseen or unforeseen general or special collectively herein impositions the foregoing notwithstanding the parties agree that the lessor shall be responsible and shall pay when due all real_property ad_valorem_taxes which may be assessed against the demised premises the taxes the lessee agrees to reimburse the lessor on an annual or semi-annual basis for the amount of such ad valorem property taxes due for the demised premises asbestos removal facility repair and re- placement b repairs and replacement lessee accepts the demised premises from lessor in as is condi- tion and lessor shall not be required to make any improvements replacements or repairs of any kind or character to the demised premises during the term of this lease lessee shall at all times during the term hereof at its own cost and ex- pense keep the demised premises in good and rea- sonable operating condition and repair and in such condition as may be required_by_law and by the terms of the insurance policies furnished pursuant to the terms of this lease specifically including but not limited to the replacement of any tangibles which may be required_by_law or regulations or which may have become worn or obso- lete whether or not such repairs or replacements shall be structural or nonstructural interior or exterior extraordinary or ordinary and whether or not the same can be said to be within the pres- ent contemplation of the parties hereto all such repairs or replacements shall be performed by duly licensed contractors reasonably acceptable to lessor and in a manner reasonably acceptable to lessor d road maintenance lessee acknowledges that access to the demised premises is by an ease- ment to a road which is more commonly referred to as maple street lessee shall be solely respon- sible for any costs incurred by or imposed on lessor for the maintenance of such road alterations lessee shall not make any alterations or additions to the demised premises with- out lessor’s prior approval which approval may be withheld in lessor’s sole and absolute discretion any mechanic’s lien filed against the demised premises for work or materials claimed to have been furnished to lessee shall be discharged of record by lessee within ten days thereafter at lessee’s expense use of demised premises lessee shall use and occupy the demised premises solely for operation as a child day care facility lessee agrees that the lessor and its duly designated representatives shall have the right but not the obligation to review from time to time the method and nature of the lessee’s operation of the facility it is lessee’s obligation to operate the facility in a quality manner and as a first class day care facility failure of the lessee to do so as reasonably determined by the lessor or its duly designated representatives shall constitute an event of default under this lease the lessee agrees to provide access to the demised premises to duly authorized representatives of the lessor net_lease this is an absolute net_lease and lessor shall not be required to provide any services or do any act or thing with respect to the demised pre- mises and the rent reserved herein shall be paid to lessor without any claim on the part of lessee for diminution setoff or abatement and nothing shall suspend abate or reduce any rent to be paid hereunder except as otherwise specifically provided herein insurance a liability insurance at all times dur- ing the term hereof lessee shall at its own cost and expense provide and keep in force liability insurance policies as follows commercial general liability insur- ance including without limitation upon the generality of the provisions of this para- graph protecting lessor and lessee against accident or disaster in or about the demised premises with limits not less than two mil- lion dollars dollar_figure combined single limit for bodily injury including death and one million dollars dollar_figure for prop- erty damage excess liability coverage of one million dollars dollar_figure professional liability insurance with limits not less than one million dollars dollar_figure including sexual molestation and abuse coverage and workers’ compensation insurance with limits not less than those required_by_law b hazard insurance at all times during the term hereof lessee shall at its own cost and expense keep the demised premises insured against loss or damage by fire lightning windstorm hail explosion riot damage from aircraft smoke damage sprinkler leakage damage war damage when available and such other insurance risks casualties and hazards as are insured against by owners of compara- ble premises in an amount equal to one hun- dred percent of the replacement cost thereof the initial replacement cost shall be dollar_figure said replacement cost to be determined on lessor’s request not more frequently than at annual intervals by one or more of the insurers or by an architect contractor appraiser or appraisal company selected by lessee in addition lessee shall at its own cost and expense keep the net rental value of the demised premises insured against loss or damage by fire lightning windstorm hail explosion riot damage from aircraft smoke damage and such other insurance risks casualties and hazards as are insured against by owners of comparable premises in the amount of dollar_figure the lessor reserves the right upon notice to the lessee to adjust the coverage amount all insurance to be furnished by lessee under this paragraph shall be by policies which shall provide that the loss if any shall be payable to lessee all such insurance proceeds received by lessee other than rent insurance proceeds for which provision is made in paragraph b hereof shall be available for application to the cost of demolition restoration repair replacement and rebuilding of the damage which occasioned the payment of such proceeds c indemnity insurance at all times dur- ing the term hereof lessee shall at its own cost and expense provide and keep in force a policy or policies of insurance insuring lessee against all liability of lessee under paragraph which such policy or policies shall provide for the payment of any proceeds thereof to lessor or lessee as their interests may appear fire and other_casualty if any improvement or tangible shall be damaged or destroyed by fire or other_casualty then irrespective of the cause lessee shall give prompt written notice thereof to lessor and shall proceed to restore repair replace and rebuild such improvements or tangibles at lessee’s own cost and expense such rebuilding or restoration shall be in accordance with plans and specifications submit- ted by lessee to lessor and subject_to lessor’s reason- able approval and shall further be carried out by duly licensed contractors acceptable to lessor rent shall not abate hereunder by reason of any damage to or destruction of the demised premises and lessee shall continue to perform and fulfill all of its obligations covenants and agreements hereunder not- withstanding any such damage or destruction the foregoing notwithstanding the obligation to continue rent payments shall be subject_to the availability to lessee of loss of rents or business interruption insur- ance any loss of rent insurance proceeds received by lessee by reason of such damage or destruction shall be applied by lessee to the payment of rent payable by lessee under paragraph hereof impositions payable by lessee under paragraph hereof and premiums for any insurance required to be maintained by lessee hereun- der but this shall not relieve lessee of its obliga- tions to pay punctually all such rent debt service impositions and insurance premiums in the event rent insurance proceeds received by lessee are insufficient to pay the same or for any reason such rent insurance proceeds are not actually applied by lessee to the payment of such amounts if and when lessee shall complete all demolition restoration repair replace- ment and rebuilding which lessee is required to carry out under this paragraph then any balance of insurance proceeds then held by lessee shall be retained by lessee free of trust condemnation a entire condemnation if at any time during the term hereof all or substantially_all of the parcel and the improvements shall be taken in the exercise of the power of eminent_domain by any sovereign munici- pality or other public or private authority then this lease shall terminate on the date of taking of posses- sion by such authority substantially_all of the parcel and the improvements shall be deemed to have been taken if the remaining improvements cannot feasibly be repaired and restored so that they shall constitute a complete structural unit or units which can be operated as a day care facility on an economi- cally feasible basis under the provisions hereof the award or awards for any such taking of all or substan- tially all of the parcel and the improvements shall be paid to the lessor obligations upon termination lessee shall upon any termination hereof prior to the expiration of the term well and truly surrender and deliver up the demised premises into the possession and use of lessor without fraud or delay and in good order condition and repair ordinary wear_and_tear excepted free and clear of all lettings and occupancies and free and clear of all encumbrances other than those existing on the date hereof and those if any created by lessor without any payment or allowance whatever by lessor governing law this lease shall be governed by and subject_to the laws of the state ohio in which the facility is located reproduced literally on date shortly after the effective date of the date lease tmc entered into a contract date construction_contract with stone oak construction inc stone oak construction under that contract stone oak construction agreed to perform the following work for tmc with respect to kqc’s land that tmc was leasing from kqc install new concrete ramp at the main entrance modify the emergency exit ramp remove all existing playground equipment except for the swing set remove four feet of blacktop from the inside of existing driveway and two feet from the outside of such driveway remove debris and trees to enlarge area for bus turnaround and parking and develop area with gravel stones install chainlink fences with double gate and install chainlink fence to subdivide existing playground with two regular standard gates in return for completing the foregoing work tmc agreed to pay stone oak construction dollar_figure on a date in not disclosed by the record stone oak construction completed all of the work that it agreed to perform under the date con- struction contract on date tmc applied to the u s department of health and human services hhs for a grant tmc’s grant applica- tion to make improvements to inter alia kqc’s land and school building that tmc was leasing from kqc tmc’s grant application requested dollar_figure to make certain improvements to such leased land and school building on or about date hhs approved tmc’s grant application including its request for dollar_figure to make certain improvements to kqc’s land and school building and made inter alia a dollar_figure grant to tmc with respect to that request on date tmc entered into two construction con- tracts collectively date construction contracts with stone oak construction under one of those contracts stone oak construction agreed to perform the following additional work for tmc with respect to kqc’s land and school building that tmc was leasing from kqc install child-size cabinets and sinks in six classrooms remove existing outdated windows that do not meet safety codes and replace with insulated safety glass windows install 2-inch asphalt over existing eroded parking lot surface and driveway enclose and caulk the perimeter of the foundation of the school building using specialized engineering techniques enclose the septic tank and trans- former with a fence built to certain specifications upgrade the septic system and drill a second well in return for completing the foregoing work tmc agreed to pay stone oak construction dollar_figure under the second construction_contract that tmc entered into with stone oak construction on date stone oak construc- tion agreed to construct a new_building new_building on kqc’s land that tmc was leasing from kqc in return for completing the construction of that building tmc agreed to pay stone oak construction dollar_figure on dates in not disclosed by the record stone oak construction completed all of the work that it agreed to perform under the two date construction contracts including construction of the new_building on kqc’s land on date a document entitled notice of federal interest notice of federal interest with respect to the improved property on maple street was filed with the recorder’s office sandusky county ohio sandusky county recorder’s of- fice as of date the notice of federal interest had not been canceled the notice of federal interest provided in pertinent part this is to serve notice to all potential sellers purchasers transferors and recipients of a transfer of the real_property described below as to the federal government’s revisionary interests as set forth in cfr part or if appropriate cfr part which have arisen as a result of texas migrant council inc ohio region receipt and use of department of health and human service’s grant funds in connection with the purchase of said property the property to which this notice is applicable is helena migrant head start center maple st helena ohio and identi- fied parcel see attached legal description in the books_and_records of sandusky county ohio in accordance with cfr dollar_figure or if appropriate cfr this property may not be sold trans- ferred or its title encumbered without approval from the department of health and human services reproduced literally by letter dated date kqc asked richard w mumford mr mumford to make a preliminary real_estate appraisal 4the document attached legal description referred to in the notice of federal interest is a copy of the date general warranty deed of the improved property on maple street that tmc was using for its head start activities pursuant to kqc’s request mr mumford sent kqc a letter dated date mr mumford’s date letter in that letter mr mumford who died before the time of the trial in these cases stated in pertinent part following your letter of date authorizing a preliminary real_estate appraisal on the above property the improved property on maple street we can report the following items a at the time of examination and photography no one was at the subject this preliminary ap- praisal is from the exterior ---- no entry to the interior was possible b the property is owned by kqc d the school is at the end of maple street in helena oh e the lot size is irregular and contain sec_2 acres f there are two buildings on the property both are one story in height and have no basements building i sec_72 by 162’ and has big_number sqft building i sec_45’ by 80’ and has big_number sqft both buildings total big_number sqft g building was built as an elementary_school in in this building was remodeled into a migrant head start school building build- ing was built for school uses in both buildings are rated by flr sabre systems as grade c exterior of building is brick concrete block is the exterior of building one forced air heat and air conditioning unit is shown in the attached photos both buildings have central heat and air conditioning h the building data shows public water the school has its own private sanitary sewer system i there is big_number sf of asphalt paving the play ground area is well fenced with chain link play- ground equipment is in good condition k no repairs were need from an exterior examina- tion no deferred maintainence was visibile on the property the subject has good design and construction the preliminary real_estate assignment is in two parts to give a professional opinion of current market_value of both land and improvements in their current condition and to give a market_value opinion of ground rent if the improvements were to be sold normal procedure in giving an opinion of market_value is to utilize three approaches to value cost approach sales comparison approach income approach if there are no similar current proximate nor appro- priate comparable sales then the substitution of the county auditor’s public record values is permitted if there is no present income from the subject property reliable data from the marketplace and the appraiser’s own files will give ranges of rents and expenses at this point the appraiser must use the training educa- tion background and experience to sort thru the data to select and report the best opinions of rent and expenses that better fit the subject using pacenet we have researched every comparable sale in the four townships surrounding the subject and in the city of fremont for all of thru october we found no similar current proximate or appropriate comparable sales to the subject cost approach from the current marshall swift cost manual for class c schools of average construction the area multiplier is dollar_figure base cost dollar_figure sf x dollar_figure area multiplier dollar_figure sqft building was built in and then remodeled in class c schools with average masonry construc- tion have an expected building life of years the effective age of building is years physical depreciation for this building is using the age life condition method cost breakdown for building sf dollar_figure sf less depreciation dollar_figure building was built in and has zero physical depreciation the expected building life of a class c average construction masonry school i sec_45 years building has an effective age of year sf dollar_figure sf less depreciation dollar_figure cost breakdown for building zero functional and external depreciation-both bldgs total depreciated values--both dollar_figure plus depreciated values for the storage shed chain link fence and sanitary sewer system - dollar_figure improvement costs dollar_figure land acres dollar_figure acres dollar_figure acre total cost opinion of value-dollar_figure public record values from the sandusky county auditor’s office in fremont oh-date auditor’s true values of the subject building built in and remodeled in auditor’s cost new dollar_figure sf big_number sf le sec_82 physical depreciation dollar_figure dollar_figure le sec_82 auditor’s true values of the subject building built in big_number sf dollar_figure sf le sec_5 physical depre- ciation dollar_figure dollar_figure less dollar_figure auditor’s true values of the subject driveways and parking areas big_number sf dollar_figure sf less physical depreciation dollar_figure note the storage shed with sf and the private sanitary sewer system were not included in the audi- tor’s true values improvement true values dollar_figure auditor’s true values of subject land of acres dollar_figure or dollar_figure per acre total improvements and land dollar_figure income approach if there is no verifiable rental data we can not use the income approach because we found no rental data for schools in sandusky county we were not able to develop the income approach opinion ground lease approach opinion the second part of the original preliminary ap- praisal assignment is to project a valid ground lease rent in the event that the owners would sell the im- provements and retain the land word of caution if the improvement sale is desired the area of liabil- ity insurance could be a problem we found no local agent that sells a liability policy for a school to the owners of the land only they all require that the improvement buyer secure the liability insurance with the land owner being included as an additional insured party this would be an important question to raise with your present insurance agent land value from the cost approach is dollar_figure or dollar_figure per acre the goal of a reasonable ground lease program is to select rates that will give a return on the invest- ment and a return of the capital value over a fixed period of time to develop a reasonable rate per year to accomplish these two goals the built up rate method is the most feasible one for the subject land this method uses a safe rate a risk rate an inflation rate a land tax land tax_rate and a return_of_capital invested rate over a year period projected built-up rate safe rate is the passbook savings rate year risk rate for land under a school year inflation rate averages year land taxes year holding_period for land--20 years year built-up rate year present land value dollar_figure year dollar_figure year or dollar_figure month projected ground lease rent reconciliation of the various approaches to value cost opinion dollar_figure public record values dollar_figure sales comparison and income opinions considered but not used see page two and page five we selected as the best opinion of value the cost approach opinion in the sum of dollar_figure the highest_and_best_use of the subject is its present use projected ground lease rent opinion dollar_figure year dollar_figure month reproduced literally mr mumford’s date letter made no reference to the notice of federal interest that on date was filed with respect to the improved property on maple street with the sandusky county recorder’s office and did not contain the actual or expected date of a charitable_contribution of all or a portion of the improved property on maple street that was the subject of that letter nor did mr mumford’s date letter indicate that mr mumford prepared it in order to substantiate a charitable_contribution for tax purposes around date mr kaplan contacted betty schadle ms schadle who at that time was a tax principal with ernst young llp ernst young for tax_advice regarding a proposed contribution that kqc was contemplating making to a tax-exempt_organization of a building that such tax-exempt_organization was leasing from kqc leased building mr kaplan advised ms schadle that the tax-exempt_organization had made improvements totaling about dollar_figure to the leased building5 and that kqc had made no adjustments because of such improvements to the rent that it was charging the tax-exempt_organization with respect to such building mr kaplan also informed ms schadle that the improve- ments that the lessee made to the leased building were owned by kqc mr kaplan did not inform ms schadle and she was not otherwise aware that in addition to the leased building including the improvements to that building that kqc contem- plated giving to the tax-exempt_organization there was a new_building located on kqc’s land that the tax-exempt_organization had constructed with hhs’s funds nor did mr kaplan inform ms schadle nor was she otherwise aware that on date a notice of federal interest with respect to the improved property 5mr kaplan did not advise ms schadle and she was not otherwise aware that the tax-exempt_organization had used hhs’s funds to make improvements to the leased building on maple street had been filed with the sandusky county re- corder’s office on date ronald a matamoros mr matamoros had a letter that he prepared mr matamoros’s date letter hand delivered to mr kaplan and faxed to ms schadle when mr matamoros prepared that letter he was not aware that tmc had a new_building constructed on kqc’s land with hhs’s grant funds and that on date a notice of federal interest with respect to the improved property on maple street was filed with the sandusky county recorder’s office mr matamoros’s date letter stated in pertinent part you have asked us to review the lease agreement between kqc investors llc and texas migrant counsel sic inc relating to a child_care_facility located in helena ohio specifically you have asked us to opine as to the ownership of the improvements located on the property we understand that the tenant has made certain improvements to your property which they are presently occupying pursuant to the provisions of the lease agreement once those improvements were incorporated into the property ie as fixtures located within the building title to those improvements immediately vested in your company subject only to the possessory rights of the tenant under the lease agreement and provided however that the tenant maintains its obli- gations under the lease agreement in good standing the provisions of the lease that support this interpretation are as follows a the description of the demised premises in paragraph clearly identifies the property owned by you as all buildings structures fixtures and im- provements erected or located on the parcel or affixed thereto b paragraph clearly provides that all insur- ance proceeds with regard to the building and any improvements are the property of your company c paragraph a clearly recites that all condemnation awards as the result of an entire condem- nation are payable to your company d paragraph requires that the tenant upon termination of the lease surrender the possession of the demised premises which includes all improvements to further support your transfer of ownership we understand that you are amending the lease to remove any references to the improvements as being owned by you this includes the reduction of the rent amount to an amount related solely to the value of the land and also adjusts each of the items set out in paragraphs a through d above based on this analysis it is our opinion that your company could transfer ownership by way of a bill of sale of all the improvements to the tenant notwith- standing the fact that the lease_term continues on date mr kaplan on behalf of kqc and oscar villarreal mr villarreal on behalf of tmc executed a document entitled bill of sale bill of sale that mr matamoros had prepared for kqc when mr matamoros prepared that document for kqc he was not aware that tmc had a new_building constructed on kqc’s land with hhs’s grant funds and that on date a notice of federal interest with respect to the improved property on maple street was filed with the sandusky county recorder’s office the bill of sale provided in pertinent part donor kqc is the lessor under a lease agreement dated date with donee tmc as lessee the lease donor has agreed to transfer and assign all of its rights title and interest in and to the im- provements as defined in the lease to the donee as a charitable_contribution and the donor and donee shall simultaneously with the execution of this bill of sale modify and amend the lease to reflect said charitable_contribution know all men by these presents that for consider- ation of dollar_figure received from donee the receipt and sufficiency of which are hereby acknowledged donor does hereby donate convey set over assign transfer and deliver to donee its successors and assigns with effect as of the date hereof all of donor’s right title and interest in and to the improvements to have and to hold any and all of the improve- ments hereby donated conveyed set over assigned transferred and delivered to donee its successors and assigns for its and their own use and benefit forever the donor hereby warrants to the donee that the donor is the lawful owner of the improvements that the improvements are free and clear of all liens and that the donor has the right to donate the improvements from time to time after the closing donor shall execute and deliver all such other instruments and shall take all such other action as donee may reason- ably request to more effectively transfer to and vest in donee and to put donee in possession of any of the improvements this bill of sale shall be governed by and con- strued in accordance with the laws of the state of ohio without regard to the conflicts of laws and rules of such state mr kaplan did not acknowledge his signing the bill of sale on behalf of kqc in the presence of two witnesses nor did mr kaplan acknowledge his signing the bill of sale on behalf of kqc before a judge of a court of record in ohio or a clerk thereof a county auditor a county engineer a notary public a mayor or 6as a result there were not two witnesses who attested to mr kaplan’s signing the bill of sale on behalf of kqc and who subscribed their names to such attestation county court judge it was not until date that kqc gave tmc the bill of sale on date mr kaplan on behalf of kqc and mr villarreal on behalf of tmc executed an amendment to the date lease lease amendment the lease amendment provided in pertinent part whereas lessor kqc and lessee tmc did enter into a lease agreement dated the day of april date lease hereinafter referred to as the lease relating to a child_care_facility located in helena ohio the project and whereas simultaneously with the execution of this lease amendment the lessor has conveyed all of its rights title and interest in and to the building and all other improvements relating thereto which comprises the project and whereas the parties are desirous of modifying and amending the lease to reflect the transfer of the ownership of the improvements from lessor to lessee now therefore in consideration of the mutual covenants and conditions the receipt and sufficiency of which are hereby acknowledged the parties hereto do agree as follows paragraph of the lease is hereby modified and amended to reflect that the demised pre- mises now shall include only the land upon which the building and improvements are lo- cated the rent is hereby reduced to dollar_figure per month 7as a result there was no such person who certified mr kaplan’s acknowledgment of his signing the bill of sale on behalf of kqc and who subscribed such person’s name to a certificate of such acknowledgment any and all other provisions of the lease which reflect any rights of ownership of lessor in the improvements shall be deemed hereby deleted it is the intent of the parties to revise the lease to reflect solely the ownership by the lessor of the land except as hereinabove modified the lease remains in full force and effect an ernst young memorandum dated date that was prepared under ms schadle’s supervision stated in pertinent part facts the transaction kqc investors inc kqc a north carolina limited_liability_company is owned by hal kaplan dean caldwell and matthew marceron kqc purchased a child_care_facility located in helena ohio in april of kqc entered into an operating_lease with texas migrant counsel sic inc texas tmc relating to said facility texas qualifies as an exempt organiza- tion under irs sec_501 kqc’s cost_basis in the facility is approximately dollar_figure since april of texas has made substan- tial leasehold improvements to the facility kqc estimates that texas spent approximately dollar_figure on these improvements after the improvements were com- pleted the building was appraised at a value of dollar_figure no depreciation was taken on these lease- hold improvements by either kqc or texas nor were the leasehold improvements ever carried on the books of kqc on date kqc and texas entered into an agreement whereby kqc agreed to transfer and assign all of its rights title and interest in and to the build- ing including the leasehold improvements to texas as a charitable_contribution the owners of kqc intend to take a charitable_contribution_deduction for the full fair_market_value of this property the opinion letter blanco tackabery combs matamoros p a kaplan’s law firm has provided an opinion letter stating that various parts of the lease agreement indicate that title to the leasehold improvements immediately vested with kqc and that texas had only possessory rights subject_to the lease agreement according to this letter the following are specific provisions of the lease that support this interpretation in the event of an entire condemnation the award for any such taking shall be paid to the lessor property owned by kqc is identified to in- clude improvements erected or located on the parcel or affixed thereto all insurance proceeds with regard to the building and improvements are the property of kqc texas is required upon termination of the lease to surrender the possession of the premises which includes all improvements the lease the lease agreement contains no specific mention of conveying the title to the improvements see the lease agreement dated date for specific lease terms and conditions negotiated between texas and kqc issues were the leasehold improvements made by texas the property of kqc prior to the termination of the lease thereby entitling kqc to a charitable_contribution_deduction under sec_170 equal to the fair_market_value of the renovated property conclusion there is exposure in taking the position that once the improvements to the property were made by tmc title to such improvements vested immediately with kqc due to the substantial dollar amount_involved the irs is likely to question the ownership of the improvements located on the property based on previous determina- tions made in this area it is very likely that the irs will take the position that these improvements should not be considered the property of kqc while the lease was still in effect accordingly kqc’s deduction may be limited to the fair_market_value of the property at the time of the donation excluding the renovations made by texas discussion and analysis the predominant issue is that of establishing ownership of the leasehold improvements at the time of transfer there are two positions on this a the leasehold improvements immediately vested in kqc when made subject only to the possessory rights of texas under the lease agreement or b the leasehold improvements do not become the property of kqc until termination of the lease agreement kqc had a basis only of approximately dollar_figure in the property when they donated it to texas kqc made no investment in the significant improvements made by texas and had no depreciable_interest in them there- fore based on the numerous case law and opinions of the service discussed above significant risk ensues as to whether or not the service will allow kqc a full fair_market_value charitable_contribution_deduction lease terms additionally the specific terms of the lease should be considered in determining ownership of the leasehold improvements as enumerated in the facts above kaplan’s law firm has provided what they believe to be provisions of the lease agreement that support the interpretation that ownership resided with kqc it is important to note a few facts regarding these provi- sions in the event of a total condemnation the lease agreement shall also terminate accordingly ownership in the improvements may be interpreted to reside with kqc as a result of the termination of the lease rather than as a result of the condemnation additionally while the lease agreement does include all improvements in the description of property owned by kqc this same section states that kqc agrees to let and texas agrees to take from kqc said property this state- ment therefore does not clearly indicate ownership of leasehold improvements made during the term of the lease agreement the last provision provided by the attorneys involves the requirement that texas surrender the possession of all improvements upon termination of the lease this seems to be an indica- tion that the improvements are presently the property of texas while the lease agreement is still in effect rather than an indication that they are not it should be further noted that section fire and casualty of the lease agreement between texas and kqc states the following if and when lessee shall complete all demolition restoration repair replacement and rebuilding which lessee is required to carry out under this paragraph then any balance of insurance proceeds then held by lessee shall be retained by lessee free of trust where the lessee is able to keep insurance proceeds in excess of required replacements there is an indication that ownership of land and improvements reside with the lessee during the lease_term during the period january through date tmc paid dollar_figure a month rent to kqc or a total of dollar_figure which was the amount of monthly rent that tmc was required to pay to kqc under the date lease in date kqc refunded such monthly rent or a total of dollar_figure to tmc and sent it an invoice for each of the months january february and date that showed monthly rent due of dollar_figure which tmc paid thereafter through date tmc paid rent to kqc of dollar_figure a month on date kqc timely filed form_1065 u s partner- ship return of income for kqc’s return george s tutor mr tutor who was a tax manager with ernst young in when kqc’s return was being prepared signed that return as return preparer mr tutor supervised david johnston mr johnston who was a tax specialist with ernst young in when kqc’s return was being prepared and who prepared kqc’s return on the basis of information provided to him by kqc mr tutor inter alia reviewed kqc’s return and satisfied himself that he was able to sign that return as return preparer during the course of preparing kqc’s return mr johnston had discussions with mr marceron about kqc’s claimed noncash charitable_contribution to tmc in those discussions mr marceron informed mr johnston that kqc had contributed to tmc a nonprofit organization a building located on the improved property on maple street which had a cost_basis of dollar_figure on kqc’s books and an appraised value of dollar_figure million mr marceron explained to mr johnston that the value of the building that kqc claimed to have given to tmc had increased to dollar_figure million because tmc made improvements to that building in the discussions that mr johnston had with mr marceron about kqc’s claimed noncash charitable_contribution to tmc mr marceron indicated that he believed that claiming a deduction with respect to such claimed charitable_contribution would be a push that is to say mr marceron believed that there was a substantial risk that respon- dent would disallow any such claimed deduction mr marceron completed portions but not all of form_8283 noncash charitable_contributions form with respect to the purported contribution to tmc and sent it to mr johnston for his review mr johnston reviewed form_8283 that mr marceron had prepared and informed mr marceron inter alia that part iv donee acknowledgment donee acknowledgment had to be completed by tmc the purported donee before kqc included it as required with the tax_return that it was filing for kqc and not ernst young handled the actual filing of kqc’s return in that return kqc claimed a noncash chari- table contribution of dollar_figure in the section entitled deductions in schedule k partners’ shares of income credits deductions etc kqc showed a charitable_contribution of dollar_figure in an explanatory statement attached to that sched- ule kqc described that claimed contribution as texas migrant school property--helena oh form_8283 that kqc included as part of kqc’s return kqc’s form indicated that the name of the organization to which kqc claimed it gave certain noncash property was texas migrant school property and gave the following description of the property that kqc claimed it gave to tmc maple street helena sandusky county oh kqc’s form_8283 indicated that the donated property was real_estate and that the condition of such property was good kqc’s form_8283 showed the fair_market_value of the claimed donated property as dollar_figure in disregard of mr johnston’s advice that before 8mr mumford’s date letter indicated that a continued kqc filed kqc’s return kqc was required to have tmc the purported donee complete the donee acknowledgment in kqc’s form_8283 such donee acknowledgment was left blank in addition kqc’s form_8283 did not contain kqc’s name and taxpayer_identification_number the date and manner of kqc’s acquisi- tion of the property purportedly contributed and the cost or other basis of the property purportedly contributed adjusted as continued preliminary real_estate appraisal of kqc’s land the school building on that land as well as the improvements thereto made by tmc other improvements to kqc’s land made by tmc and the new_building built on that land by tmc was dollar_figure 9the donee acknowledgment in form_8283 required the follow- ing information to be provided by the charitable_organization receiving the claimed noncash charitable_contribution this charitable_organization acknowledges that it is a qualified_organization under sec_170 and that it received the donated property as described in section b part i of form above on ___________________ date furthermore this organization affirms that in the event it sells exchanges or otherwise disposes of the property described in section b part i or any portion thereof within years after the date of receipt it will file form_8282 donee information_return with the irs and give the donor a copy of that form this acknowledgment does not represent agreement with the claimed fair_market_value does the organization intend to use the property for an unrelated use g yes g no an authorized representative of the charitable_organization receiving the claimed noncash charitable_contribution was re- quired to provide in the donee acknowledgment in form_8283 the name of such organization its employer_identification_number and its address and to sign and date such donee acknowledgment provided by sec_1016 neither ms schadle mr tutor nor mr johnston was aware that tmc had constructed a new_building on kqc’s land with hhs’s grant funds nor was any of them aware that kqc was reporting in kqc’s return a charitable_contribution in an amount equal to the preliminary real_estate appraisal ie dollar_figure set forth in mr mumford’s date letter of kqc’s land the school building on that land as well as the improvements thereto made by tmc other improvements to kqc’s land made by tmc and the new_building constructed on that land by tmc mr kaplan and ms kaplan collectively the kaplans mr marceron and ms marceron collectively the marcerons and mr caldwell and ms caldwell collectively the caldwells timely filed their respective form sec_1040 u s individual income_tax returns for petitioners’ respective returns in peti- tioners’ respective returns the kaplans the marcerons and the caldwells claimed the following amounts of noncash charitable_contribution deductions attributable to kqc’s claiming in kqc’s return a noncash charitable_contribution to tmc of dollar_figure petitioners the kaplans the marcerons the caldwells amount of claimed charitable_contribution dollar_figure big_number big_number we shall refer to the respective noncash charitable_contribution deductions that the kaplans the marcerons and the caldwells claimed in petitioners’ respective returns as petitioners’ respective claimed noncash charitable_contribution deductions on or about date respondent’s revenue_agent notified mr marceron that kqc’s return was under examina- tion thereafter but before date kqc asked mr matamoros to prepare a general warranty deed transferring the improved property on maple street to tmc mr matamoros prepared such a deed kqc’s deed on date mr kaplan on behalf of kqc signed kqc’s deed in the presence of mr marceron and mr matamoros and acknowledged such signing before mr matamoros a notary public on date kqc’s deed was filed with the auditor of sandusky county ohio as of date tmc was unaware of kqc’s deed mr marceron sent a letter to tmc dated date mr marceron’s date letter that letter stated in pertinent part please find enclosed our kqc’s check in the amount of ten thousand five hundred dollars dollar_figure representing overpayment of rent for the period from date through date a review of our records indicates that you tmc have continued to pay rent on the real_estate which our partnership kqc believed that it owned adjacent to the property that we gifted to the head start center in date it was not our intent to charge you rent on the property that we have in fact gifted to texas migrant council inc also enclosed is a copy of the deed kqc’s deed pre- pared by our attorney to evidence completion of our intended gift we understand you have been unable to locate a copy of this deed in your files mr marceron enclosed with mr marceron’s date letter a dollar_figure check payable to tmc and a copy of kqc’s deed respondent issued respective notices of deficiency notices to the kaplans the marcerons and the caldwells we shall refer to the respective notices to the kaplans the marcerons and the caldwells as petitioners’ respective notices in petitioners’ respective notices respondent determined inter alia to disallow petitioners’ respective claimed noncash chari- table contribution deductions in petitioners’ respective notices respondent further determined that the kaplans the marcerons and the caldwells are liable for the accuracy-related_penalty under sec_6662 opinion although respondent must have commenced respondent’s exami- nation of petitioners’ respective returns after date petitioners in each of these cases do not address sec_7491 on the record before us we conclude that petitioners’ burden_of_proof in each of these cases see rule a 290_us_111 does not shift to respondent under sec_7491 with respect to such petitioners’ respec- tive deficiencies in tax that respondent determineddollar_figure moreover 10on the record before us we also find that petitioners in each of these cases have failed to carry their burden of estab- continued deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deduction claimed 503_us_79 we turn first to the issue presented under sec_170 the parties agree that in order to be entitled to petitioners’ respective claimed noncash charitable_contribution deductions petitioners must establish inter alia that kqc’s claimed noncash charitable_contribution to tmc on date of the improved property on maple street11 qualifies as a charitable_contribution under sec_170dollar_figure we shall hereinafter refer to kqc’s claimed noncash charitable_contribution to tmc on date as kqc’s claimed noncash charitable contribu- tion to tmc the parties also agree that in order for kqc’s claimed noncash charitable_contribution to tmc to qualify as a charitable_contribution under sec_170 the following essential elements of a valid inter_vivos gift essential ele- continued lishing that they satisfied the applicable_requirements of sec_7491 11the improved property on maple street consisted of kqc’s land and school building that kqc purchased in and any improvements made by tmc to that property including the new_building that tmc constructed thereon with hhs’s grant funds sec_170 generally allows a taxpayer a deduction for any charitable_contribution as defined in sec_170 made during the taxable_year sec_170 defines the term charita- ble contribution to mean a contribution or gift to or for_the_use_of one or more specified organizations the parties agree that kqc is one of the organizations specified in sec_170 ments of a bona_fide inter_vivos gift must be present a donor competent to make the gift a donee capable of taking the gift a clear and unmistakable intention on the part of the donor to absolutely and irrevocably divest himself of the title dominion and control of the subject matter of the gift in praesenti the irrevocable transfer of the present legal_title and of the dominion and control of the entire gift to the donee so that the donor can exercise no further act of dominion or control_over it a deliv- ery by the donor to the donee of the subject of the gift or of the most effectual means of commanding the dominion of it acceptance of the gift by the donee 77_tc_9 quoting 31_bta_899 affd 82_f2d_561 5th cir the parties disagree over whether all of the essential elements of a bona_fide inter_vivos gift were present on date with respect to kqc’s claimed noncash charitable_contribution to tmc according to petitioners all of those elements were present on that date although respondent agrees that certain of those elements were present on date respondent disagrees that all of those elements were present on that date or at any other time in dollar_figure 13respondent acknowledges inter alia that kqc owned and was thus competent to make a gift of kqc’s land and school building however respondent contends that kqc did not own and that the u s government had an interest in the new_building that tmc constructed on kqc’s land with hhs’s grant funds as a result according to respondent kqc was not competent to give the new_building to tmc respondent also contends that in continued on the record before us we find that petitioners in each of these cases have failed to carry their burden of establishing that all of the essential elements of a bona_fide inter_vivos gift were present on date or at any other time in with respect to kqc’s claimed noncash charitable contribu- tion to tmc we shall address only whether one of those elements was present on that date or at any other time in viz whether kqc made an irrevocable transfer to tmc of legal_title to the improved property on maple street or to any portion of such property that is because our resolution of that question is determinative of the issue under sec_170 presented in these cases in support of their position that in kqc made an irrevocable transfer to tmc of legal_title to the improved property on maple street or to the school building and the new_building on kqc’s land petitioners argue continued although kqc intended to make a gift to tmc kqc did not make a gift to tmc kqc did not irrevocably transfer to tmc legal_title to and control_over the improved property on maple street or any portion of such property kqc did not deliver a gift to tmc and tmc did not accept kqc’s claimed noncash charita- ble contribution to tmc 14in kqc’s return kqc reported kqc’s claimed noncash charitable_contribution to tmc of the improved property on maple street ie kqc’s land and school building that kqc purchased in and any improvements made by tmc to that property including the new_building that tmc constructed with hhs’s grant funds on brief petitioners appear to muddle their position as to what they claim kqc gave to tmc on date continued kqc made an effective conveyance of its interest in the improvements on date as evidenced by the bill of sale and by the testimony of mr kaplan the bill of sale was executed by kqc to convey all of its rights title and interest in and to the improvements and warrants that kqc is the lawful owner of the improvements which are free and clear of all liens and that kqc has the right to donate the improvements these steps were taken in accord with the advice and recommendation of mr matamoros and using the form that mr matamoros had provided the bill of sale was signed by the then presi- dent of tmc evidencing the acceptance of the contribu- tion by tmc for the express consideration of one dollar dollar_figure only the deed issued and recorded in march merely documents the manifest intent of the parties in december until this formality was completed as between the parties the long-standing common_law rule in ohio is that the grantee of a defective conveyance has an equitable interest that can be enforced against the grantor this substance of this rule is now exists in ohio revised code sec_5301 which permits only a bona_fide purchased for value that does not have knowledge of a prior conveyance that has not been recorded to defeat such conveyance there was a clear and unmistakable intention on the part of kqc to transfer in praesenti all of the title dominion and control of the improvements to the helena property in date the subsequent deed to the land was executed and recorded in date relating back to the contribution on date kqc has parted with all dominion and control_over the property in favor of tmc presuming that the bill of sale in date operates to convey only the ownership of the improvements it is an absolute and continued at times petitioners appear to argue on brief that kqc gave to tmc on date the school building and the new_building on kqc’s land but not kqc’s land at other times petitioners appear to argue on brief that kqc gave tmc on date the improved property on maple street because peti- tioners’ position on brief is not clear we shall consider whether kqc made a gift to tmc on date of the improved property on maple street or any portion of such property complete conveyance tmc retains no interest in the improvements conveyance of the improvements subject_to a land lease has been recognized as a deductible charitable_contribution arbor towers associates ltd v commissioner t c memo the substance of this gift is substantially more than the right to use the improvements rent-free reproduced literally petitioners’ argument fails to address the requirements of ohio law discussed below that must have been satisfied in order to establish one of the essential elements of a bona_fide inter_vivos gift with respect to kqc’s claimed noncash charitable_contribution to tmc viz that kqc made an irrevocable transfer to tmc of legal_title to the improved property on maple street or to any portion of such property on the record before us we reject petitioners’ argument that on date kqc made such an irrevocable transfer with respect to the bill of sale on which petitioners rely that bill of sale purports to convey to tmc all of kqc’s rights title and interest in and to only the improvements on kqc’s land and not to kqc’s land itself with respect to the im- provements to which the bill of sale referred the parties dispute whether such improvements consisted of the school building as respondent maintains or both the school building and the new_building that tmc constructed on kqc’s land with hhs’s grant funds as petitioners maintain we need not resolve that disputedollar_figure that is because assuming arguendo that 15we note however that when mr matamoros prepared the continued the improvements to which the bill of sale referred consisted of both the school building and the new_building that tmc constructed on kqc’s land with hhs’s grant funds on the record before us we find that petitioners in each of these cases have failed to carry their burden of establishing that on date or at any other time in kqc made an irrevocable transfer to tmc of legal_title to either such school build- ing or such new_building on that record we further find that petitioners in each of these cases have failed to carry their burden of proving that on date or at any other time in kqc made an irrevocable transfer to tmc of legal_title to kqc’s land or to the improved property on maple streetdollar_figure the parties agree that we must look to the law of the state of ohio ohio law in order to determine whether on date or at any other time in kqc made an irrevocable continued bill of sale for kqc he was not aware that tmc had constructed a new_building on kqc’s land with hhs’s grant funds 16indeed as petitioners acknowledge the bill of sale on which they rely does not even purport to transfer kqc’s land to tmc moreover we reject petitioners’ suggestion that the general warranty deed pertaining to the improved property on maple street that mr matamoros prepared for kqc between feb and date and that mr kaplan executed on behalf of kqc on date relates back to the bill of sale that mr kaplan executed on behalf of kqc on date thereby supporting petitioners’ position that on that date kqc made an irrevocable transfer to tmc of legal_title to the improved property on maple street or to any portion of such property petitioners do not cite and we have not found any authority supporting such a suggestion transfer to tmc of legal_title to the improved property on maple street or to any portion of such property the supreme court of ohio has held whether or not recorded a deed in ohio passes title upon its proper execution and delivery so far as the grantor is able to convey it wayne bldg loan co of wooster v yarborough n e 2d ohio see also kniebbe v wade n e 2d ohio with respect to the requirement of proper execution ohio law in effect in required that in order for a deed of any interest_in_real_property to be executed properly the deed shall be signed by the grantor the signing shall be acknowledged by the grantor in the presence of two witnesses who shall attest the signing and subscribe their names to the attestation the signing shall be acknowledged by the grantor before a judge or clerk of a court of record in this state or a county auditor county engineer notary public or mayor who shall certify the acknowledgment and subscribe his name to the certificate of the ac- knowledgment ohio rev code ann sec dollar_figure anderson we shall hereinafter refer to ohio rev code ann sec dollar_figure anderson in effect in as section dollar_figure of the ohio revised code in effect in as pertinent here effective date there was an amendment amendment of section dollar_figure of the ohio revised code in effect in which deleted the second sentence thereof quoted above if a deed17 was 17although kqc used a document entitled bill of sale respondent does not appear to suggest that such document may not continued executed prior to date the effective date of the amendment and was not acknowledged in the presence of or was not attested by two witnesses but was signed by the grantor and acknowledged by the grantor before a judge or clerk of a court of record in ohio or a county auditor county engineer notary public or a mayor who certified the acknowledgment and subscribed his or her name to the certificate of the acknowledg- ment as required by section dollar_figure of the ohio revised code in effect in inter alia the instrument is deemed executed properly and is presumed to be valid unless the signature of the grantor was obtained by fraud ohio rev code ann sec dollar_figure lexisnexis supp on the record before us we find that the bill of sale that mr kaplan executed on behalf of kqc on date was not properly executed in accordance with section dollar_figure of the ohio revised code in effect in and as pertinent here the amendment that is because the signing of the bill of sale by mr kaplan on behalf of kqc was not acknowledged by him on behalf of kqc before a judge or clerk of a court of record in ohio a county auditor county engineer notary public or mayor who certified the acknowledgment and subscribed his or her name to the certificate of the acknowledgment continued constitute a deed for purposes of ohio law thus we shall proceed on the assumption that such document may constitute a deed for purposes of ohio law with respect to the additional requirement of ohio law that in order to pass title there must be delivery of a properly executed deed wayne bldg loan co of wooster v yarborough supra on the record before us we find that that additional requirement was not satisfied on date or at any other time in we have found that kqc did not deliver the bill of sale to tmc until march dollar_figure we have found on the record before us that petitioners in each of these cases have failed to carry their burden of estab- lishing that on date or at any other time in kqc made an irrevocable transfer to tmc of legal_title to the improved property on maple street or to any portion of such property on that record we further find that petitioners in each of these cases have failed to carry their burden of estab- lishing that all of the essential elements of a bona_fide inter_vivos gift were present on date or at any other time in with respect to kqc’s claimed noncash charitable_contribution to tmcdollar_figure 18on brief petitioners acknowledge that tmc did not receive the bill of sale from kqc until date we rejected above petitioners’ suggestion that the general warranty deed pertaining to the improved property on maple street that mr kaplan executed on behalf of kqc on date relates back to the bill of sale and thereby effected in an irrevocable transfer by kqc to tmc of legal_title to such property or any portion of such property see supra note 19consequently we need not address whether on date or at any other time in the remaining essential elements continued based upon our examination of the entire record before us we find that petitioners in each of these cases have failed to carry their burden of establishing that under sec_170 they are entitled for to petitioners’ respective claimed noncash charitable_contribution deductions or to any other deductions attributable to kqc’s claimed noncash charitable_contribution to tmc of the improved property on maple street or any portion of such property continued of a bona_fide inter_vivos gift that are in dispute were present with respect to kqc’s claimed noncash charitable_contribution to tmc nor do we have to address respondent’s position that petitioners in each of these cases have failed to carry their burden of showing that they substantially complied with all of the substantiation requirements under sec_170 and the regula- tions thereunder we note however that mr mumford’s date letter did not contain the actual or expected date of a charitable_contribution of all or a portion of the improved property on maple street that was the subject of that letter did not indicate that mr mumford prepared it in order to substantiate a charitable_contribution for tax purposes and made no reference to the notice of federal interest that on date was filed with respect to the improved property on maple street with the sandusky county recorder’s office we also note that kqc’s form_8283 included as part of kqc’s return did not contain certain information required by that form eg the date and manner of kqc’s acquisition of the property purportedly contributed to tmc or the cost or other basis of such property adjusted as provided by sec_1016 and that the donee acknowledgment in that form was not completed by tmc but was left blank finally in light of our finding that petition- ers have failed to carry their burden of establishing that all of the essential elements of a bona_fide inter_vivos gift were present on date or at any other time in with respect to kqc’s claimed noncash charitable_contribution to tmc we need not address the parties’ dispute over the fair_market_value of any such claimed contribution in this regard we need not make any comments in addition to the comments that we made at the trial in these cases with respect to the parties’ respective experts and such experts’ respective reports we turn now to the issue presented under sec_6662 respondent determined that petitioners in each of these cases are liable for for the accuracy-related_penalty under sec_6662 because of a gross_valuation_misstatement under sec_6662 in the alternative respondent determined that peti- tioners are liable for for that penalty because of negli- gence or disregard of rules or regulations under sec_6662 or a substantial_understatement of tax under sec_6662 on brief respondent concedes that if the court were to find that petitioners are not entitled for to the respec- tive charitable_contribution deductions that they are claiming on the ground that kqc did not transfer property to tmc in or on the ground that kqc did not meet the substantiation re- quirements of sec_170 petitioners would not be liable for the accuracy-related_penalty because of a gross valuation mis- statement under sec_6662 consequently we consider only respondent’s alternative argument that petitioners are liable for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement of tax under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax attributable to inter alia a substantial_understatement of tax sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return sec_6662 and is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant or an attorney sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reason- able cause and in good_faith with respect to an underpayment that is related to an item reflected in the return of a passthrough_entity is made on the basis of all the pertinent facts and circumstances including the taxpayer’s own actions as well as the actions of the passthrough_entity sec_1_6664-4 income_tax regs reliance on the advice of a professional does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs in this connection a taxpayer must demonstrate that the taxpayer’s reliance on the advice of a professional concerning substantive tax law was objectively reasonable 39_f3d_402 2d cir affg tcmemo_1993_480 in the case of claimed reliance on the accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct and complete information was provided to the accoun- tant and that the item incorrectly omitted claimed or reported in the return was the result of the accountant’s error see 68_f3d_868 5th cir affg tcmemo_1993_634 94_tc_473 70_tc_158 respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty 116_tc_438 although respondent bears the burden of production with respect to the accuracy-related_penalty at issue respondent need not introduce evidence regarding reason- able cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id on brief petitioners in each of these consolidated cases indicate that they are not disputing certain determinations in petitioners’ respective notices that gave rise to a portion of the respective deficiencies that respondent determined we have sustained the remaining determinations in petitioners’ respective notices that petitioners in each of these cases have contested and that gave rise in large part to the respective deficiencies that respondent determined as a result the deficiency determi- nations in petitioners’ respective notices are sustained in full on the record before us we find that there are substantial understatements of tax in petitioners’ respective returns for on that record we find that respondent has satisfied respondent’s burden of production under sec_7491 petitioners argue that respondent’s determinations under sec_6662 are wrong because kqc made a good_faith and reasonable effort to obtain qualified professional advice regard- ing its ability to claim a tax deduction for the charitable_contribution and the requirements to sustain that deduction we shall refer to that argument as petitioners’ professional advice argument on the record before us we reject petition- ers’ professional advice argument on that record we find that 20petitioners in each of these cases advance no argument with respect to the portions of the underpayments in petitioners’ respective returns for that are attributable to determina- tions in the respective notices that petitioners do not dispute the various advisors on whom kqc claims to have relied did not have complete and accurate information with respect to kqc’s claimed noncash charitable_contribution to tmc by way of illustration when mr matamoros prepared mr matamoros’s decem- ber letter and the bill of sale that petitioners claim transferred to tmc the improvements on kqc’s land including the new_building that tmc constructed with hhs’s grant funds he was not aware of that new building21 and the notice of federal interest that was filed on date with respect to the improved property on maple street with the sandusky county recorder’s officedollar_figure by way of further illustration that the various advisors on which kqc claims to have relied did not have complete and accu- rate information representatives of ernst young23 whom kqc 21in his testimony at the trial in these cases mr matamoros expressed the view that any new_building that tmc constructed on kqc’s land with hhs’s grant funds about which he was unaware when he prepared mr matamoros’s date letter and the bill of sale would be owned by kqc but only upon termination of the date lease pursuant to its terms or earlier if tmc were to be in default under such lease and were to be evicted by kqc 22mr kaplan testified that he did not become aware until shortly before the trial in these cases that a notice of federal interest with respect to the improved property on maple street had been filed with the sandusky county recorder’s office even if we were to accept mr kaplan’s testimony such testimony does not change the fact that neither mr matamoros nor ernst young representatives were aware of the filing of such notice of federal interest 23mr kaplan on behalf of kqc consulted ms schadle a tax continued consulted with respect to kqc’s claimed noncash charitable_contribution to tmc were not aware that tmc had constructed a new_building on kqc’s land with hhs’s grant fundsdollar_figure nor were such representatives aware that kqc was claiming in kqc’s return a charitable_contribution for the improved property on maple street see supra note in an amount equal to the prelimi- nary real_estate appraisal ie dollar_figure set forth in mr mumford’s date letter for such improved property furthermore ernst young representatives did not know that on date a notice of federal interest with respect to the continued principal with ernst young in and and mr marceron on behalf of kqc consulted mr johnston a tax specialist with ernst young in who prepared kqc’s return on the basis of information provided to him by kqc although mr tutor a tax manager with ernst young in signed kqc’s return as return preparer the record does not disclose that kqc represen- tatives consulted him directly 24in discussions that mr johnston had with mr marceron about kqc’s claimed noncash charitable_contribution to tmc mr marceron did not inform mr johnston that tmc had constructed a new_building on kqc’s land with hhs’s grant funds instead mr marceron advised mr johnston that kqc had contributed to tmc a building located on the improved property on maple street which had a cost_basis of dollar_figure on kqc’s books and an appraised value of dollar_figure million mr marceron explained to mr johnston that the value of the building that kqc claimed to have given to tmc had increased to dollar_figure million because tmc had made improvements to that building 25mr kaplan and mr marceron informed certain ernst young representatives that kqc intended to and did give to a tax-exempt_organization a building located on certain land that kqc owned they did not advise those representatives that kqc intended to and did give to a tax-exempt_organization certain land that kqc owned including all of the buildings and improvements on such land improved property on maple street had been filed with the sandusky county recorder’s office the record establishes that none of the advisors on whom kqc claims to have relied gave any advice regarding the noncash charitable_contribution to tmc that kqc claimed in kqc’s return of the improved property on maple street consisting of kqc’s land and school building that kqc purchased in and any improvements made by tmc to that property including the new_building that tmc constructed thereon with hhs’s grant funds on the record before us we find that petitioners have failed to carry their burden of establishing that kqc’s claimed reliance on certain advisors was objectively reasonable see goldman v commissioner f 3d pincite on that record we further find that petitioners have failed to carry their burden of establish- ing that the noncash charitable_contribution to tmc of the improved property on maple street that kqc claimed in kqc’s return and petitioners’ respective claimed noncash charitable_contribution deductions were the result of any error on the part of the advisors on whom kqc claims to have relied see westbrook v commissioner f 3d pincite finally in our consideration of the issue presented under sec_6662 we have in mind that in discussions that mr johnston had with mr marceron with respect to kqc’s claimed noncash charitable_contribution to tmc mr marceron indicated that he believed that claiming a deduction with respect to such claimed charitable_contribution would be a push that is to say mr marceron believed that there was a substantial risk that respondent would disallow any such claimed deduction on the record before us we find that petitioners in each of these cases have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to any portion of the underpayments in petitioners’ respective returns for based upon our examination of the entire record before us we find that petitioners in each of these cases have failed to carry their burden of establishing that they are not liable for for the accuracy-related_penalty under sec_6662 because of a substantial_understatement of tax under sec_6662dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot 26in light of our finding under sec_6662 and b we need not address respondent’s argument that petitioners in each of these cases are liable for for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 to reflect the foregoing and the concessions of the parties decisions will be entered for respondent with respect to petitioners’ respective deficien- cies and the respective accuracy- related penalties under sec_6662 and b
